Citation Nr: 0942360	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-11 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for status post 
tonsillectomy.

5.  Entitlement to an initial compensable evaluation for 
chronic rhinitis and acute sinusitis.

6.  Entitlement to a 10 percent evaluation for multiple, non-
compensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 (2009).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
stomach disability.  In addition, the RO denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, as well as his claim for an increased rating for 
status post tonsillectomy.  The Veteran has also appealed a 
February 2009 rating decision that granted service connection 
for rhinitis and sinusitis with a noncompensable evaluation 
assigned, and which denied a compensable evaluation under 
38 C.F.R. § 3.324.  

The issues of service connection for a stomach disability, 
hearing loss, and tinnitus on the merits, and the claim for 
an increased rating for allergic rhinitis and sinusitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  

FINDINGS OF FACT

1.  An unappealed April 1999 determination denied service 
connection for a stomach disability.

2.  The evidence added to the record since the April 1999 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a stomach disability.

3.  There are no current objective residuals of the Veteran's 
tonsillectomy; the Veteran subjectively complains of 
hoarseness and having to clear his throat repeatedly.

4.  The Veteran's service-connected status post tonsillectomy 
and chronic rhinitis and acute sinusitis interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1999, which denied service 
connection for a stomach disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the April 1999 rating 
decision is new and material, and the appellant's claim for 
service connection for a stomach disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for a compensable evaluation for 
tonsillitis, status post tonsillectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2009).

4.  The criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a February 2005 letter, issued prior to the rating 
decision on appeal, and in a May 2008 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The letters also contained the requisite 
information pertaining to a claim for an increased rating.  
In this regard, the February 2005 letter advised the Veteran 
to submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The May 2008 letter advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a 
claim for increased rating need not be "veteran specific").  
This letter also informed the Veteran of how the VA assigns 
an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, the 
reports of VA examinations and the hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument and testimony.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for a stomach 
disability was denied in an April 1999 rating action.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a stomach disability in April 1999 on the 
basis that there was no evidence that such a condition was 
present, either in service, or thereafter.  

The evidence of record at the time of the April 1999 
determination included the service treatment records and 
post-service VA medical records.  In this regard, the Board 
notes that the service treatment records are negative for 
complaints or findings pertaining to a stomach disability.  
The abdomen and viscera were evaluated as normal on the 
separation examination in July 1971.  Similarly, no masses or 
point tenderness was noted on an examination of the abdomen 
during a VA general medical examination in December 1976.

The evidence added to the record since the April 1999 
determination includes VA outpatient records and the report 
of a VA examination.  

VA outpatient treatment records show that on an upper 
gastrointestinal series in August 1999, the clinical history 
noted epigastric pain.  The impression following the upper 
gastrointestinal series was that it was normal.  An October 
2004 X-ray study of the abdomen showed no definite 
abnormality.  It was noted the following month that the 
Veteran had chronic abdominal pain with some component of 
gastroesophageal reflux disease along with constipation.  

On VA examination of the stomach in April 2005, the Veteran 
reported worsening epigastric pain in the left lower quadrant 
for three years.  He related that he had been evaluated for 
his symptoms by the VA and stated he had been diagnosed with 
gastroesophageal reflux disease.  Following an examination, 
it was indicated that the Veteran had intermittent abdominal 
pain of unknown etiology.  

Upon review of the record, the Board finds that the new 
evidence contributes to a more complete picture of the 
circumstances surrounding the existence of a stomach 
disability.  Thus, the Board will resolve all doubt in the 
Veteran's favor and find that the evidence is new and 
material sufficient to reopen the claim.

	II.  Increased rating-status post tonsillectomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In every instance where the schedule does not provide a zero 
percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

A 30 percent evaluation may be assigned for chronic 
laryngitis, hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  A 10 percent evaluation may be assigned for 
hoarseness, with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97, Diagnostic Code 6516.

The Veteran asserts that a compensable evaluation is 
warranted for the residuals of a tonsillectomy.  He claims 
that he frequently must clear his throat and that his voice 
is hoarse.  The Board notes that the Veteran reported these 
symptoms at the February 2009 VA examination.  An examination 
of the throat revealed no inflammation, erythema, masses or 
lesions.  The examiner specifically indicated that there were 
no obvious residuals of the tonsillectomy.  Although the 
Veteran has reported hoarseness, there is no clinical 
evidence of inflammation of the cords or mucous membranes.  
In the absence of any residuals, there is no basis on which a 
compensable evaluation may be assigned.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of the residuals of his tonsillectomy.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for status post 
tonsillectomy.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's status post tonsillectomy.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and objective symptomatology and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


	III.  Compensable evaluation under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

Service connection is in effect for tonsillitis, status post 
tonsillectomy, and for chronic rhinitis with acute sinusitis.  
Each disability is rated as noncompensable.

The Board initially notes that the nature of the Veteran's 
service-connected disabilities is permanent.  Following the 
February 2009 VA examination, the examiner commented that the 
Veteran's service-connected disabilities had significant 
effects on his usual occupation.  It was noted that they 
resulted in decreased concentration and pain and resulted in 
increased absenteeism.  It was stated that he had lost three 
weeks of work in the previous year due to his service-
connected disabilities.  Although corroborating evidence of 
such has not been submitted, after consideration of the 
complaints in VA treatment records and resolving the benefit 
of the doubt in his favor, the Board concludes that the 
Veteran's service-connected disabilities have "clearly" 
interfered with his normal employability during the appeal 
period.  Accordingly, the Veteran is entitled to a 10 percent 
evaluation under the provisions of 38 C.F.R. § 3.324.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a stomach disability is reopened 
and to this extent only, the appeal is granted.

An increased rating for status post tonsillectomy is denied.

A 10 percent rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

With respect to the claim for service connection for a 
stomach disability on the merits, the claims for service 
connection for hearing loss and tinnitus, and the claim for 
an increased rating for allergic rhinitis and sinusitis, the 
Board is of the opinion that additional development of the 
record is warranted.

With respect to his claim for service connection for a 
stomach condition, the Board points out that following the VA 
examination in April 2005, the examiner opined that since the 
Veteran's abdominal pain had only occurred within the 
previous three years, and that his recurrent tonsil problems 
occurred nearly thirty years ago, he could not conclude that 
the current abdominal/stomach conditions were in any way 
related to tonsillitis.  Several observations must be made, 
however.  The examiner did not have the claims folder 
available for review in conjunction with the examination.  In 
addition, he did not address whether the stomach condition 
was related to rhinitis or sinusitis.  In this regard, the 
Board acknowledges that service connection for this 
disability had not yet been established.  The Board notes 
that the Veteran alleges that his stomach condition is 
related to his service-connected disabilities.  Thus, a VA 
examination is needed.

With respect to the claim for service connection and hearing 
loss, the Board notes that service treatment records appear 
to reveal a puretone threshold greater than 20 decibels at 
6000 Hertz on a May 1969 audiogram, which is prior to his 
entrance on active duty.  

The Veteran specifically denied hearing loss on a report of 
medical history in July 1971, prior to his separation from 
service.  An audiogram disclosed that the hearing threshold 
levels in decibels in each ear were 15, 15, 10 and 10, at 
500, 1,000, 2,000 and 4,000 Hertz, respectively.  The 
discharge certificate shows that the Veteran was a radio 
teletype operator.

The Veteran apparently first reported tinnitus and difficulty 
hearing when seen in a VA outpatient treatment clinic in July 
1996.  At that time, he indicated his symptoms were of one 
week's duration.  The Veteran was again seen in September 
1996 and an audiometric test was scheduled, but the Veteran 
failed to report for the examination.  The Veteran was 
afforded a general medical examination by the VA in December 
1976.  It was specifically indicated that a hearing loss was 
not noted.  

On VA examination in April 2005, the examiner noted the 
Veteran had served as a radio teletype operator.  The 
examiner also had the results of the August 2004 audiometric 
tests.  It was indicated that the Veteran had worked as a 
mechanic for ten years after service.  The Veteran complained 
of a hearing loss over the previous five years, and of 
constant tinnitus.  The assessment was bilateral hearing loss 
with tinnitus.  The examiner concluded that it was less 
likely than not that the Veteran's hearing loss was secondary 
to service.  The claims file was not reviewed nor was a 
specific rationale provided. 

In support of his claim, the Veteran submitted a private 
medical opinion dated in January 2009 that it was possible 
his tinnitus and hearing loss were due to earlier noise 
exposure.  During his hearing, he submitted another private 
medical opinion stating that it was more likely than not that 
the Veteran's hearing loss and tinnitus were a direct result 
of noise exposure in the military.  However, no rationale was 
provided for this opinion, nor did it address normal hearing 
at separation from service nor post service military noise 
exposure as a mechanic.

Thus, the Board finds that a VA examination is necessary to 
obtain an opinion based on claims file review concerning the 
relationship between service and the Veteran's current 
hearing loss and tinnitus, which includes a rationale for the 
conclusions reached.

With respect to the claim for a compensable rating for 
chronic rhinitis and acute sinusitis, the Board notes that 
remand for a new examination is necessary.  In this regard, 
the rating schedule provides a 30 percent evaluation percent 
evaluation for allergic or vasomotor rhinitis with polyps.  
Without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  

While the February 2009 examination listed "no" to the 
question as to the existence of polyps, the examiner's 
discussion noted that the left nasopharyngeal examination 
revealed "suspicion for a small polyp [versus] extended 
turbinate tissue."  Thus, it is unclear whether the Veteran 
actually has a nasal polyp, and reexamination to determine 
whether such exists is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the issues are REMANDED to the AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a stomach 
disability, hearing loss, and tinnitus 
since his discharge from service, and who 
have currently treated him for his 
rhinitis, sinusitis,.  After securing the 
necessary authorizations for release of 
this information, the RO/AMC should seek 
to obtain copies of all treatment records 
referred to by the Veteran.

2.  Obtain VA treatment records, to 
include emergency department records, 
dating from February 2009 to the present, 
from the VA Medical Center in Tampa.

3.  The Veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature 
of any current stomach disability and 
opinion as to whether any such disorder 
is related to his service connected 
conditions.  All necessary tests should 
be performed.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's stomach disability arose during 
service, is otherwise related to service, 
or is caused or aggravated (permanently 
worsened the underlying disorder beyond 
its normal course) by his service-
connected disabilities.  If a service-
connected disability aggravates the 
stomach disability, the examiner should 
quantify, if possible, the extent to 
which the disability is aggravated.  The 
rationale for the opinions provided must 
be set forth.

4.  The Veteran should be afforded VA 
audiological and ear examinations to 
determine the nature of his hearing loss 
and tinnitus and for an opinion as to 
whether such disorders are related to 
service or service connected disability.  
All necessary tests should be performed.  
The claims folder should be made 
available to and be reviewed by the 
examiners in conjunction with the 
examinations.  The examiner(s) are 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hearing loss 
and tinnitus are related to service, to 
included claimed noise exposure therein.  
If not, the examiner(s) should opine as 
to whether the Veteran's the hearing loss 
or tinnitus is caused or aggravated 
(permanently worsened the underlying 
disorder beyond its normal course) by his 
service-connected tonsillectomy or 
rhinitis/sinusitis.  If a service-
connected disability aggravates the 
hearing loss and/or tinnitus, the 
examiner(s) should quantify, if possible, 
the extent to which the disability was 
aggravated.  The rationale for the 
opinions provided must be set forth.  

5.  The Veteran should be afforded a VA 
nose and sinus examination to determine 
the current nature and severity of the 
Veteran's rhinitis and sinusitis 
condition.  The claims folder should be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  In addition to 
providing the results of examination 
pertaining to sinusitis and rhinitis, the 
examiner should clarify whether the 
"possible polyp versus extended 
turbinate tissue" noted on the February 
2009 examination is actually a polyp.  
The rationale for the opinions provided 
must be set forth.

6.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


